       Case 1:94-cr-01039-JGK Document 43 Filed 12/11/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                       94-CR-1039 (JGK)
             -   against -
                                                             ORDER
MARIO MARIN FABRE-BETANCES ET AL.,

                        Defendants.

JOHN G. KOELTL, United States District Judge:

     This Order is entered , pursuant to Federal Rule of Criminal

Procedure S(f) and the Due Process Protections Act , Pub . L . No

116-182 , 134 St a t . 894   (Oct . 21 , 2020) , to confirm the

Government ' s disclosure obligations under Brady v . Maryland , 373

U. S . 83 (1963) , and its progeny , and to summarize the possible

consequences of violating those obligations .

     Th e Governmen t mu s t disclose to the defen s e all information

" favorable to an accused " that i s " material either to guilt or

to punishment " and that is known to the Government .         Id . at 87 .

This obligation applie s regardless of whether the defendant

requests this information or whether the information would

itself constitute admis s ible evidence .      The Government shall

disclose such information to the defense promptly after its

existence becomes known to the Government so that the defense

may make effective use of the information in the preparation of

its case .
        Case 1:94-cr-01039-JGK Document 43 Filed 12/11/20 Page 2 of 3




     As part of these obligations, the Government must disclose

a ny information that can be used to impeach the trial testimony

of a Government witness wi th i n the meaning o f Giglio v . United

States , 4 0 5 U. S . 15 0 (197 2) , and its progeny .    Such i nf o rmatio n

must be disclosed sufficientl y in adv ance of trial in o rder for

the defendants to make effective use of it at trial or at such

other time as the Court may order.         99


      The foregoing obligations are continuing o nes and appl y to

materia l s that bec ome known t o the Go v ernment in t he future .

These obligations also apply t o information that is o therwise

subject to disclosure regardless of whether the Gov ernment

credits it .

      In the event the Go v ernment belie v es that a disclosure

under this Order would compr omise witness safet y , victim rights ,

n ati o nal sec u r i ty , a sensiti v e l a w-enforcement technique , o r an y

other substantial government interest , it may apply to the Court

for a modification of its obligations , which may include in

camera review or withholding or subject i ng to a protective order

all or part of the information otherwise subject to

disclosure . 100




99 This Order does not purport to set forth an e x haustive list of the

Government ' s disclosure obligations .
100 The Classified Information Procedures Act sets forth separate procedures to

be followed in the event that the Government believes matters relating to
cla s sified information ma y ar ise in connection with the prosecution . See 18
U. S . C . app . 3 §§ 1 et seg .

                                       2
          Case 1:94-cr-01039-JGK Document 43 Filed 12/11/20 Page 3 of 3



       For purposes of this Order, the Government has an

affirmative obligation to seek all information subject to

disclosure under this Order from all current or former federal,

state, and local prosecutors, law enforcement officers, and

other officers who have participated in the prosecution, or

investigation that led to the prosecution , of the offense or

offenses with which the defendants are charged.

         If the Government fails to comply with this Order, the

Court, in addition to ordering production of the information,

may:

   (1)        specify the terms and conditions of such production;

   (2)        grant a continuance;

   (3)        impose evidentiary sanctions ;

   (4)        impose contempt or other sanctions on any lawyer
         responsible for violations of the Government's disclosure
         obligations , or refer the matter to disciplinary
         authorities;

   (5)        dismiss charges before trial or vacate a conviction
         after trial or a guilty plea; or

   (6)        enter any other order that is just under the
         circumstances.


         SO ORDERED.

Dated : December 11 , 2020
        New York , New York                     / s/ John G. Koeltl
                                                   John G. Koeltl
                                            United States District Judge




                                        3
